18-3587
     Zavala Almendades v. Garland
                                                                             BIA
                                                                      Mulligan, IJ
                                                                     A212 948 056
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RAYMOND J. LOHIER, JR.,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   VICTOR ZAVALA ALMENDADES, AKA
14   VICTOR ZAVALA, AKA VICTOR
15   ALMENDADES,
16            Petitioner,
17
18                    v.                                   18-3587
19                                                         NAC
20   MERRICK B. GARLAND,
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Ramya Ravishankar, Janet E.
26                                     Sabel, Adriene Holder, Hasan
27                                     Shafiqullah, Julie Dona, Deepa
28                                     Vanamali, The Legal Aid Society,
29                                     New York, NY.
 1   FOR RESPONDENT:                Cindy S. Ferrier, Assistant
 2                                  Director; Sunah Lee, Trial
 3                                  Attorney, Office of Immigration
 4                                  Litigation, United States
 5                                  Department of Justice, Washington,
 6                                  DC.

 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is GRANTED.

11        Victor Zavala Almendades seeks review of a November 29,

12   2018 decision of the BIA affirming a March 15, 2018 decision

13   of an Immigration Judge (“IJ”) ordering his removal to El

14   Salvador and denying his applications for asylum, withholding

15   of   removal,    and   protection   under   the   Convention   Against

16   Torture (“CAT”).       In re Victor Zavala Almendades, No. A 212

17   948 056 (B.I.A. Nov. 29, 2018), aff’g No. A 212 948 056

18   (Immig. Ct. N.Y.C. Mar. 15, 2018).          We assume the parties’

19   familiarity with the underlying facts and procedural history.

20        We have reviewed the IJ’s           decision as modified and

21   supplemented by the BIA.       See Xue Hong Yang v. U.S. Dep’t of

22   Justice, 426 F.3d 520, 522 (2d Cir. 2005). We review the

23   agency’s legal conclusions de novo and its factual findings

24   under   the     substantial   evidence   standard.     Yan     Chen   v.

                                         2
 1   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005); Y.C. v. Holder,

 2   741 F.3d 324, 332 (2d Cir. 2013).              “[T]he administrative

 3   findings     of   fact    are   conclusive    unless   any    reasonable

 4   adjudicator       would    be   compelled     to   conclude     to   the

 5   contrary[.]”      8 U.S.C. § 1252(b)(4)(B).

 6       Alienage is a threshold issue in removal proceedings,

 7   and the Department of Homeland Security (“DHS”) bears the

 8   burden of establishing an individual’s alienage by clear and

 9   convincing evidence.       See 8 C.F.R. § 1240.8(c) (“In the case

10   of a respondent charged as being in the United States without

11   being admitted or paroled, the Service must first establish

12   the alienage of the respondent.”); Woodby v. INS, 385 U.S.

13   276, 286 (1966) (setting the clear and convincing evidence

14   standard).

15       DHS charged Zavala Almendades for being removable as a

16   native and citizen of El Salvador.           As evidence of alienage,

17   DHS submitted its Form I-213 alien record, an accompanying

18   record of an interview conducted on January 31, 2017, criminal

19   booking information, and a criminal records database report

20   (a “rap” sheet).      Zavala Almendades objected to the evidence

21   and moved to terminate his removal proceedings, arguing that


                                         3
 1   the documents were unreliable and unauthenticated, and that

 2   the information on the I-213 was inadmissible hearsay and

3    obtained in violation of his Fifth Amendment rights.

4             The IJ orally denied the motion to terminate, stating

5    only that “[t]he Government has submitted independent proof

6    [of alienage].”                   Certified Administrative Record (“CAR”) at

7    215. The IJ did not specify what independent proof he relied

 8   upon at the hearing. 1                      The BIA disposed of Zavala Almendades’s

 9   appeal of this issue with two sentences: “While on appeal the

10   respondent seeks to challenge the admission of documents

11   pertaining to his alienage . . . , he provided both a

12   declaration and testimony as to his birth in El Salvador . .

13   . Thus, we find no error in this regard.” CAR at 6. 2

14            The IJ’s lack of analysis and the BIA’s reliance on

15   Zavala Almendades’s defensively filed asylum application and

16   withdrawn pro se testimony require remand.

17            As noted above, the IJ did not identify what evidence he

18   relied upon to find that DHS met its burden of proving


     1 In his subsequent written decision, the IJ appeared to rely on Zavala Almendades’s asylum application filed as a
     defense against removal. See CAR at 169 (citing id. at 1158-1171). But as explained below, this reliance was
     barred by 8 C.F.R. § 1240.11(e).
     2 Although the BIA did not specify the “declaration” and “testimony” that it relied upon, its citations to the record
     made clear that it was referring to the declaration Zavala Almendades submitted as part of his defensively filed
     asylum application, see CAR 1060-64, and the later-withdrawn statements that Zavala Almendades made to the
     visiting IJ while representing himself, see id. at 188-90.
                                                               4
 1   alienage.       This lack of analysis frustrates any meaningful

 2   judicial review.           See Poradisova v. Gonzales, 420 F.3d 70,

 3   77 (2d Cir. 2005) (“Despite our generally deferential review

 4   of IJ and BIA opinions, we require a certain minimum level of

 5   analysis from the IJ and BIA opinions . . . and indeed must

 6   require such if judicial review is to be meaningful.”); see

 7   also INS v. Orlando Ventura, 537 U.S. 12, 16 (2002) (holding

 8   that “the proper course, except in rare circumstances, is to

 9   remand    to    the     agency    for       additional   investigation    or

10   explanation”).

11          Moreover, our review of the record does not clarify what

12   “independent proof” of alienage the IJ could have relied upon

13   in reaching its decision.           First, the IJ erred to the extent

14   that     it    relied      upon   the    Government’s     Form   I-213   or

15   accompanying interview records without resolving the parties’

16   disputes over the veracity of those records.                The Government

17   is correct that we have held that an I-213 is “presumptively

18   reliable” because it “contain[s] guarantees of reliability

19   and trustworthiness that are substantially equivalent” to

20   those    required     of    business    records    admissible    under   the

21   Federal Rules of Evidence.              Felzcerek v. INS, 75 F.3d 112,


                                             5
 1   116–17 (2d Cir. 1996).             But in Felzcerek, there was “no

 2   evidence to contradict or impeach the statements in the

 3   report,” and, we noted that if “the reliability of the form

 4   is    somehow   undermined,”       further    scrutiny     is    required,

 5   including possibly requiring the agent who completed the I-

 6   213   to    testify.   Id.    at    117.     Here,   Zavala     Almendades

 7   submitted a sworn declaration that he did not answer any

 8   questions or provide any of the information alleged in the I-

9    213   and    accompanying    interview     record.       And    the   record

10   reflects that he declined to sign the interview record.

11   Moreover, Zavala Almendades’s Legal Aid criminal defense

12   attorney confirmed: that it is Legal Aid’s practice to advise

13   clients not to answer any questions including as to their

14   name or date of birth; that Zavala Almendades’s client file

15   reflects that Legal Aid was assigned at arraignment on January

16   30, 2017 (the day before the interview); and that there were

17   no notes in the file that any immigration officer attempted

18   to question him before February 1, 2017.              The IJ therefore

19   erred   to   the   extent   that    he   relied   upon    the    I-213   and

20   accompanying documentation without resolving the parties’

21   evidentiary dispute.


                                          6
 1       Second,     Zavala   Almendades’s       criminal   records     -   the

 2   booking information and the rap sheet — do not qualify as

 3   reliable independent evidence, particularly as there is no

 4   indication where the information on the booking record came

 5   from.   See Francis v. Gonzales, 442 F.3d 131, 143 (2d Cir.

 6   2006) (stating that rap sheets may be admissible but “will

 7   usually fail to rise to the level of clear and convincing

 8   evidence” of a conviction and “do not necessarily emanate

 9   from a neutral, reliable source”).

10       While the BIA relied on two other sources of evidence to

11   establish Zavala Almendades’s alienage –               his defensively

12   filed asylum application and pro se testimony – those sources

13   also do not qualify as independent proof of alienage.                  The

14   relevant regulations bar the agency from using a petitioner’s

15   defensively filed asylum application to sustain DHS’s burden.

16   Indeed, 8 C.F.R. § 1240.11(e) specifically states that “[a]n

17   application under this section shall be made only during the

18   hearing and shall not be held to constitute a concession of

19   alienage   or     deportability        in     any    case     in   which

20   the respondent does      not   admit    his    or    her    alienage    or

21   deportability.”     We   are   unpersuaded      by   the    Government’s


                                       7
 1   arguments that this regulation does not bar the use of Zavala

 2   Almendades’s defensively filed asylum application here.                  The

 3   Government first contends that the BIA did not rely on “a

 4   concession of alienage” in his asylum application but rather

 5   on the “information contained within” the declaration that

 6   accompanied the application.             Gov’t Br. At 20.         But that

 7   declaration was part of the application, and the Government

 8   does not explain how a respondent could make a “concession of

 9   alienage” in an asylum application without including the

10   information that the respondent was born in a foreign country.

11   8 C.F.R. § 1240.11(e).        We similarly reject the Government’s

12   argument that 8 C.F.R. § 1208.3(c)(1) allows the Government

13   to use information in an asylum application                  to satisfy any

14   of    its    burdens   of   proof.       See    8   C.F.R.    §1208.3(c)(1)

15   (“[I]nformation provided in the application may be used . .

16   . to satisfy any burden of proof in exclusion, deportation,

17   or    removal     proceedings.”)     That       regulation     applies   to

18   affirmative asylum applications filed with U.S. Citizenship

19   and    Immigration     Services,     not       to   a   defensive    asylum

20   application filed in removal proceedings, as is the case here.

21   See    id.    §   1208.3(c)(1)   (describing        asylum     applications


                                          8
 1   received “by the Service” – i.e., affirmative applications). 3

 2            The Government does not defend the BIA’s use of Zavala

 3   Almendades’s pro se testimony as to his alienage.                                                      And the

 4   BIA erred in relying on that testimony because the IJ granted

 5   his request to withdraw those statements based on due process

 6   concerns.             See Zhen Nan Lin v. U.S. Dep’t of Justice, 459

 7   F.3d 255, 268 (2d Cir. 2006) (“Evidence may be admitted in

 8   accordance with the standard for due process ‘if it is

 9   probative and its use is fundamentally fair.’”).

10           Accordingly, given the IJ’s lack of analysis and the

11   BIA’s impermissible reliance on the defensively filed asylum

12   application and withdrawn testimony, we remand for the agency

13   to reconsider or further explain its conclusion that DHS met

14   its burden of proof.

15           Because alienage is a threshold issue, we do not now

16   address          the      entirety           of      Zavala         Almendades’s               claims          for

17   asylum, withholding of removal, and CAT relief.                                                  See INS v.

18   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

19   and agencies are not required to make findings on issues the


     3 The Department of Justice recently published a final rule amending 8 C.F.R. § 1208.3, effective January 15, 2021.
     See Procedures for Asylum and Withholding of Removal, 85 Fed. Reg. 81698, 81699 (Dec. 16, 2020). On appeal,
     the Government has not argued that the new rule applies retroactively or otherwise justifies the BIA’s 2018 reliance
     on Zavala Almendades’s defensive asylum application. Accordingly, we assume without deciding that the new rule
     does not apply retroactively to this case.
                                                              9
 1   decision of which is unnecessary to the results they reach.”).

 2   On remand, the agency should also consider whether Zavala

 3   Almendades stated a claim for asylum or withholding of removal

 4   based on an anti-gang political opinion, taking into account

 5   our recent decision in Zelaya Moreno v. Wilkinson, 989 F.3d

 6   190 (2d Cir. 2021).   The agency failed to address the issue

 7   previously and mischaracterized it as a social group claim.

 8   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d

 9   Cir. 2007) (stating that we may consider only those issues

10   that formed the basis for the agency decision).

11       For the foregoing reasons, the petition for review is

12   hereby GRANTED, the BIA’s decision is VACATED, and the case

13   is REMANDED for further proceedings.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe,
16                               Clerk of Court




                                  10